Case 7:14-cr-00768-VB Document 406 Filed 01/06/20 Page 1of1

Law Office of
GUY OKSENHENDLER
194 Burns Street, Suite 1
Forest Hills, New York 11375
(917) 804-8869
goksenhendleresq(@aol.com

APPLICATION GRANTED:
Sentencing adjourned to 3/9/2020 at 11:00 a.m.
Defendant's sentencing submission due 2/24/2020.

 

 

 

 

 

 

VIA ECF Government's sentencing submission due 3/2/2020.
Honorable Vincent L. Briccetti SO ORDERED:
United States District Judge
Southern District of New York Ur |
300 Quarropas Street T wore
White Plains, New York 10601 Vincent L. Briccetti, U.S.D.J. Date
Re: United States v Mykai Davis
14 Cr 768 (VB)
Request for Adjournment of Sentencin

 

   
 

Dear Judge Briccetti:

Reference is made to the scheduled sentencing in the above-entitled case currently on the
Court’s calendar for January 10, 2020-It is respectfully requested that the sentencing be
adjourned until March 9, 2020 at 1am. Counsel conferred with chambers and the Assistant
United States Attorney prior to pfaking this request. The additional time is needed by new
counsel to confer with his cligft and prepare for sentencing. Your consideration of the above
request is greatly appreciated.

Respectfully submitted,

si Guy Oksenhendler

Guy Oksenhendler
